Citation Nr: 0933342	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.  

2.  Entitlement to service connection for a left thigh 
condition.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1961 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  The Veteran subsequently moved to the 
jurisdiction of the St. Petersburg, Florida RO.


REMAND

The Veteran seeks service connection for a right shoulder 
condition, which he attributes to a basketball game accident 
during service.  He also seeks service connection for a left 
thigh condition which he attributes to a metal drum falling 
on his right thigh.  

STRs show that a metal drum fell and hit the Veteran on the 
right thigh above the knee.  There was an onset of swelling, 
extreme tenderness, and difficulty walking.  The diagnosis 
was contusion on the right thigh.  He was treated with 
bedrest, continuous hot packs to the thigh and knee, and 
prescription medication.  STRs contain no complaints of, 
treatment for, or a diagnosis of injury to the left thigh.  
In the representative's August 2009 argument to the Board, it 
was asserted that development should be undertaken with 
respect to the right thigh, the one which service treatment 
records reflect as having been injured.  As the Veteran has 
claimed service connection for the left thigh, the Veteran 
should be contacted on remand to determine if he is claiming 
service connection for his right thigh and not his left 
thigh.  

VA is required by regulation to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including service medical records.  VA 
may only end these efforts if it is concluded that the 
records sought do not exist or that further attempts to 
obtain them would be futile. See 38 C.F.R. § 3.159(c)(2) 
(2008); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

In October 2007 the RO requested any additional service 
treatment records (STRs) and stated that if records were not 
available that a negative response was needed before 
proceeding with the claim.  No response was received.  In 
correspondence dated in August 2009 the Veteran stated that 
he was hospitalized in service for a dislocated shoulder, 
administered morphine, and placed on light duty.  On remand 
the Veteran should be requested to provide any additional 
sufficient information regarding in service hospitalization 
that would allow VA to seek those records on his behalf.  
Additionally, the RO should follow through on the October 
2007 request for the Veteran's STRs.  The Veteran's service 
personnel records should be obtained as well as they may 
contain relevant information pertaining to duty restrictions.  

The Veteran requested a personal hearing before a Decision 
Review Officer (DRO).  In correspondence dated in March 2007 
it was noted that the Veteran moved to Florida and that his 
hearing, which was scheduled for March 21, 2007, was 
cancelled.  On remand, it should be clarified with the 
Veteran whether he still desires to have a hearing before RO 
personnel.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Clarify with the Veteran whether he 
is claiming service connection for the 
left thigh or the right thigh.

The Veteran should also be asked to 
clarify whether he wishes to have a 
hearing before RO personnel.

The Veteran should also be asked to 
specify which facility he was 
hospitalized at for treatment of his 
reported shoulder injury and the 
approximate dates of treatment.  Ask if 
he was hospitalized at the Camp 
Pendleton Naval Hospital.   

2. Contact the NPRC and/or any other 
appropriate repository of records and 
request any additional service 
treatment records pertaining to the 
Veteran.  In service hospitalization 
records should also be requested after 
receiving clarification from the 
Veteran.  All efforts to obtain such 
records should be documented in the 
claims folder.  

3.  Request the Veteran's complete 
service personnel file.  

4.  If the Veteran still wishes to have 
a hearing before RO personnel, schedule 
the requested hearing.  The Veteran and 
his representative must be provided 
proper notice of the date and time of 
the scheduled hearing and the 
notification must be documented in the 
claims file. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and conduct any other development 
deemed warranted.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




